UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1744


THOMAS K. LAMPERT, as Trustee for the Thomas K. Lampert Irrevocable
Trust,

                    Plaintiff – Appellee,

             v.

TAMS MANAGEMENT, INC.; SOUTHERN COAL CORPORATION,

                    Defendants - Appellants.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:15-cv-06746)


Submitted: February 27, 2017                                      Decided: April 11, 2017


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John F. Hussell, IV, Andrew L. Ellis, John D. Wooton, Jr., WOOTON, DAVIS,
HUSSELL & ELLIS, PLLC, Charleston, West Virginia, for Appellants. Brian A.
Glasser, Isaac R. Forman, BAILEY & GLASSER, LLP, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tams Management, Inc. and Southern Coal Corporation appeal the district court’s

orders granting summary judgment in favor of the Appellee on its claims for breach of

contract and breach of a guarantee agreement and denying reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Lampert v. Tams Mgmt., Inc., No. 5:15-cv-06746 (S.D. W.

Va. Mar. 11 & 18, 2016; June 22, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2